UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (date of earliest event reported):December 21, 2011 WPCS INTERNATIONAL INCORPORATED (Exact name of registrant as specified in its charter) Delaware 0-26277 98-0204758 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) One East Uwchlan Avenue, Suite 301, Exton, PA 19341 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (610) 903-0400 Copy of correspondence to: Marc J. Ross, Esq. Thomas A. Rose, Esq. James M. Turner, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Tel:(212) 930-9700Fax:(212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.07.Submission of Matters to a Vote of Security Holders. On December 21, 2011, the Company held its annual meeting of stockholders (the “Annual Meeting”), at which the Company’s stockholders approved two proposals. The proposals are described in detail in its proxy statement filed pursuant to Section 14(a) of the Securities Exchange Act of 1934, as amended, on November 18, 2011. Proposal 1 The Company’s stockholders elected five individuals to the Board of Directors as set forth below: Name Votes For Votes Withheld Broker Non-Votes Andrew Hidalgo Michael Doyle Norm Dumbroff Neil Hebenton William Whitehead Proposal 2 The Company’s stockholders ratified the appointment of J.H. Cohn LLP as the Company’s independent registered public accounting firm for the fiscal year ending April 30, 2012, as set forth below: Votes For Votes Against Abstentions 2 SIGNATURE Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. WPCS INTERNATIONAL INCORPORATED Date: January 10, 2012 By: /s/ JOSEPH HEATER Joseph Heater Chief Financial Officer 3
